El Juez Asociado Se. Aldrey,
emitió la opinión del tribunal.
El apelante José I. Fernández Segarra presentó una de-manda de intervención en un pleito que sigue Margarita Torres contra Guillermo Arbona sobre declaratoria de socie-dad civil y otros extremos cuando estaba pendiente de la ■celebración del juicio, y habiéndole negado el juez permiso para intervenir por entender que no tiene en el pleito el ver-dadero interés que le diera derecho de intervención, a su instancia y de acuerdo con esa resolución fué registrada sen-tencia contra la cual interpuso este recurso.
La única parte que ha comparecido ante nosotros ha sido la apelante quien sólo argumentó por escrito y muy lige-ramente.
Los hechos consignados en la demanda son sustancial-mente los siguientes: que el apelante como abogado de Margarita Torres inició ese pleito como consecuencia de un poder •que ella le confirió por sí y por sus hijos menores de edad para que practicara cuantas diligencias fueren necesarias' para reclamar sus derechos en una sociedad natural civil ■que tuvo con Guillermo Arbona, con reclamación del capital que le entregó, y también el derecho de sus hijos a ser reconocidos, si no lo estuvieren, por su padre natural o ile-gítimo Arbona y para pedir mayor cantidad de la que les pasa por alimentos, todo mediante la compensación de 45 por ciento de lo que obtuviera en bienes o en dinero; que •después de iniciado el pleito, prescindiendo su cliente del demandante llegó a una transacción con Arbona mediante la •cual recibiría una cantidad muy inferior a otra que no quiso aceptar el demandante; que rotas sus relaciones con su ■cliente trata éste de burlar sus derechos por la cuota litis •convenida por lo que la ha demandado por incumplimiento «del contrato entre ellos celebrado; que a pesar de la trans-*333acción el abogado de Guillermo Arbona lia pedido el seña-lamiento de día para juicio y qne tiene interés en qne triunfe la demanda de Margarita Torres y qne obtenga el mayor beneficio posible porque en el montante de éste le corres-ponde la remuneración convenida.
El artículo 72 del Código de Enjuiciamiento Civil dice que cualquiera persona podrá intervenir en una acción o procedimiento si tuviere interés en el asunto en litigio, en el éxito de cualquiera de las partes o algún derecho en contra de ambas; intervención que se efectúa por medio de de-manda exponiendo en ella- los motivos en que se funde, pre-sentada con permiso de la corte.
En el caso de Smith v. Sale, 144 U. S. 520, declaró el -Tribunal Supremo de los Estados Unidos considerando un pre-cepto igual a nuestro artículo 72, que no estaban dispuestos a resolver que la corte inferior no podría haber permitido la demanda de intervención, pero que como tal demanda debe ser presentada con permiso de la corte esto es una limita-ción al derecho de intervenir que presupone cierta facultad discrecional por parte de la corte. La resolución negando el permiso fué sostenida.
En el caso presente el tribunal inferior negó el permiso al apelante para intervenir, y no creemos que abusara de su discreción porque aunque quizás el interventor tenga inte-rés en el éxito de la acción de la demandante, pudiendo sur-gir cuestión acerca de si puede impedir una transacción de su cliente y otras que se nos ocurren y que no queremos ni debemos suscitar ahora, preferimos confirmar la resolu-ción apelada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.